Exhibit 99.1 FOR IMMEDIATE RELEASE CIT ANNOUNCES AMENDMENT OF TENDER OFFER AND INTERIM TENDER RESULTS NEW YORK –August 3, 2009 – CIT Group Inc. (NYSE: CIT), a leading provider of financing to small businesses and middle market companies, today announced that, with the consent of the lenders’ steering committee for its recently announced $3 billion secured credit facility (the “Credit Facility”), it has amended its pending tender offer (the "Offer") for its $1 billion of Floating Rate Senior Notes due August 17, 2009 (the "Notes"). “We are pleased to announce a constructive resolution to the tender offer as we continue to make progress in the development and execution of a broad restructuring plan that positions CIT for the long-term,” said Jeffrey M. Peek, Chairman and CEO. As a result of the amendment, holders of all Notes tendered prior to the expiration date at midnight, New York City time, at the end of Friday, August 14, 2009, will receive the amended purchase price of $875 in cash per $1,000 principal amount of Notes, as total consideration in the Offer. Previously, the purchase price, which included an early delivery payment, was $825 per $1,000 principal amount of Notes. CIT announced that the amendment to the Offer also reduces the minimum tender condition to 58% of the Notes, an amount approximately equal to the number of Notes which pursuant to the Credit Facility the lenders are committed to tender and not withdraw. As of 5:00 p.m., New York City time, on Friday, July 31, 2009, CIT had received tenders for 64.97% of the Notes. The withdrawal deadline for the Offer has been extended until midnight, New York City time, at the end of Wednesday, August 5, 2009.All other terms of the Offer remain unchanged.
